DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-14, in the reply filed on 02/14/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-24 are pending in this US patent application. Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Claims 1-14 are currently under examination and were examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5801055 granted to Henderson, issued 09/01/1998, in view of US patent 5759851 granted to Mathus, issued 06/02/1998.


Henderson teaches a culture well insert (see entire document, including Figure 1, insert 12) comprising a planar substrate (Figure 1, planar top wall 18; depending on the orientation of the insert 12, the wall 18 is on the top or the bottom), a plurality of sidewalls (Figure 1, sidewall 28) extending perpendicularly from the substrate to form open top chambers (Figure 1, enclosure 22) within a perimeter of the sidewalls (Figure 1; the open top is at either end 26 or top wall 18, depending on the orientation of the insert 12; cf. claims 1 and 8). The open tops are circular (Figure 1, enclosures 22; cf. claims 2 and 9). The wells 22 feature a notch 30 that descends from the open top toward the bottoms of the wells (Figure 1, notch 30; cf. claims 3-6 and 10-13; the notch can be interpreted as a “slit”, an “aperture”, and an “access port” and is both formed within and adjacent to the sidewall of each well). The top wall features flange 20 along at least one side of the perimeter of the wall (Figure 1, flange 20; cf. claims 7 and 14; the flange could be interpreted as “raised” depending on the orientation of the insert).

However, Henderson does not explicitly disclose a well bottom surface positioned within the open top chamber of the at least one sidewall and between the open top of the chamber and the substrate.

Mathus teaches a well bottom surface (see entire document, including Figure 4, frame 12) positioned within the open top chamber (Figure 4, body 10) of the at least one sidewall (Figure 4, sidewall 18) and between the open top of the chamber (Figure 4; the frame 12 is between ends 20 and 22) and the substrate (between the ends of the body 10). Having the bottom surface raised allows for culture medium to reach the cells from below as well as above, which mimics the conditions in normal cells and tissue grown in living bodies (column 6, lines 28-40; cf. claims 1 and 8 [“…a well bottom surface positioned within the open top chamber of the at least one sidewall and between the open top of the chamber and the substrate”]). 

While Henderson does not explicitly disclose a well bottom surface positioned within the open top chamber of the at least one sidewall and between the open top of the chamber and the substrate, it would have been obvious to one of ordinary skill in the art to have such a structure in the culture well insert of Henderson because Mathus teaches that having the bottom surface raised allows for culture medium to reach the cells from below as well as above, which mimics the conditions in normal cells and tissue grown in living bodies. One of ordinary skill in the art would have a reasonable expectation that incorporating the raised bottom surface of Mathus into the culture well insert of Henderson would successfully result in culture conditions that better mimic the conditions in normal cells and tissues. 
Therefore, claims 1-14 are rendered obvious by Henderson in view of Mathus and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/18/2022